Name: Commission Delegated Regulation (EU) 2017/1965 of 17 August 2017 amending Delegated Regulation (EU) 2016/1237 as regards the nature and type of information to be notified for licences in the rice sector (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: farming systems;  tariff policy;  plant product;  agricultural policy
 Date Published: nan

 28.10.2017 EN Official Journal of the European Union L 279/36 COMMISSION DELEGATED REGULATION (EU) 2017/1965 of 17 August 2017 amending Delegated Regulation (EU) 2016/1237 as regards the nature and type of information to be notified for licences in the rice sector (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 223(2)(a) thereof, Whereas: (1) Commission Delegated Regulation (EU) 2016/1237 (2) supplements Regulation (EU) No 1308/2013 as regards the rules for applying the system of import and export licences. It sets out the relevant rules for rice and also lays down the nature and type of information to be notified by Member States to the Commission. (2) It is appropriate to include the obligation for Member States to notify the Commission of the quantities of rice covered by licences, as it existed in previous Regulations. (3) At the occasion of the amendment of Delegated Regulation (EU) 2016/1237 it is appropriate to align a term used in Article 2(2)(c)(iii) of that Regulation with the customs terminology used in the Union Customs Code and to make a more precise reference to relevant provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council (3). (4) Delegated Regulation (EU) 2016/1237 should therefore be amended accordingly. (5) As the main reason for amending Delegated Regulation (EU) 2016/1237 is formally confirming a longstanding notification obligation and given the need to ensure continuity and legal certainty for notifications concerning rice, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2016/1237 is amended as follows: (1) in Article 2(2)(c), point (iii) is replaced by the following: (iii) products that are subject to the repayment or remission of the amount of import or export duty as set out in Section 3 of Chapter 3 of Title III of Regulation (EU) No 952/2013 of the European Parliament and of the Council (*1) in respect of which a final decision has not yet been taken. (*1) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).;" (2) in Article 8, the following point (ea) is inserted after point (e): (ea) as regards rice, the quantities referred to in Article 19a of Implementing Regulation (EU) 2016/1239. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2016/1237 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the rules for applying the system of import and export licences and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the rules on the release and forfeit of securities lodged for such licences, amending Commission Regulations (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 951/2006, (EC) No 341/2007 and (EC) No 382/2008 and repealing Commission Regulations (EC) No 2390/98, (EC) No 1345/2005, (EC) No 376/2008 and (EC) No 507/2008 (OJ L 206, 30.7.2016, p. 1). (3) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).